Citation Nr: 0510096	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-34 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than June 2, 2003, 
for the assignment of a compensable, 10 percent, evaluation 
for a service-connected low back disability.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to November 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) regional office in 
Denver, Colorado, that assigned the veteran a compensable, 10 
percent, rating for his service-connected low back 
disability, effective June 2, 2003.   


FINDINGS OF FACT

1.  On June 2, 2003, the RO received a claim by the veteran 
for an increased rating for service-connected low back 
disability. 

2.  It was not factually ascertainable that there had been an 
increase in disability during the one-year period prior to 
June 2, 2003, to meet the criteria for a 10 percent rating. 


CONCLUSION OF LAW

The criteria for entitlement to effective date prior to June 
2, 2003, for the assignment of a compensable, 10 percent, 
rating for the veteran's service-connected low back have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o), 4.71a, Diagnostic Code 5003 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a claim for an increased rating for the 
veteran's service-connected low back disability was filed in 
June 2003.  Review of the evidence of record reveals that 
the claimant received a notice letter apprising him of the 
type of evidence necessary to substantiate his claim for an 
increased rating in June 2003.  Thereafter, in August 2003, 
the RO granted an increased rating, to 10 percent, for the 
veteran's low back disability effective in June 2003.  The 
VA General Counsel, in a precedential opinion, has indicated 
that 38 U.S.C.A. § 5103(a) notice is not required upon 
receipt of a Notice of Disagreement raising a new issue like 
the one raised here.  See VAOPGCPREC 8-2003.

VA has fulfilled its duty to notify the claimant in this 
case.  In the June 2003 letter, as well as the November 2003 
statement of the case, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that June 2003 letter 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, but declined.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In May 1949, the RO granted service connection for 
arthralgia, lumbosacral strain, and assigned the veteran a 
noncompensable evaluation, effective December 31, 1948.

In February 1991, the veteran requested that his claim for 
his service-connected back disability be "reopened."  

In May 1991, the veteran submitted a letter stating that he 
would be out of town for a while and enclosed 10 pages of 
medical records from his chiropractor, Charles A Baker, D.C.  
These records include undated health reports completed by the 
veteran noting a history of low back pain, as well as other 
sites of musculoskeletal joint pain.  These records further 
show that the veteran was treated as early as 1975 and his 
treatment included complaints of a tender low back in October 
1989, as well as undated treatment for pain in the thoracic 
region and middle back/shoulder region.

Records show that the veteran failed to report to a scheduled 
VA examination in May 1991 and explained to VA that he had 
been out of town caring for an in-law parent.  He indicated a 
willingness to report for an examination in July or August 
1991.  

In a June 1991 rating decision, the RO denied the veteran's 
claim for a compensable rating for his service-connected low 
back disability.

On June 2, 2003, the veteran filed a claim for an increased 
rating for his back disability.  He reported that a May 10, 
1991, VA letter had recommended that he have an examination 
by appointment.  He went on to report that while he had 
"visited" a VA hospital in 1991, he did not follow through 
with an appointment which he obviously regretted.

In July 2003, the RO received private medical records from 
chiropractor Charles A. Baker, D.C., showing that the veteran 
sought treatment for his low back on several occasions in 
2002.  Specifically, these records show that the veteran 
complained about his low back in January 2002 and was given a 
spinal adjustment.  He was also seen for low back pain 
approximately six times in April 2002 and reported the pain 
as a 9 or 10 on a pain scale from 1 to 10.  Range of motion 
findings are not included in these records.  The veteran was 
also seen by Dr. Baker in October 2002, November 2002, 
January 2003, February 2003, and April 2003 for low back and 
upper back complaints.  Findings showed that the veteran had 
a protective stance and that the "obj[ective] substantiates 
the sub[jective]."  Range of motion findings were not noted.  

Also, in July 2003, the veteran underwent a VA examination 
and reported being under chiropractic care since the 1980s 
consisting of spine manipulation on a near monthly basis.  He 
said his main problem was pain in the lower lumbar area.  
There was no history of shooting or distal pain radiation.  
The veteran at times had difficulty getting out of bed, 
stooping or bending.  He did not use crutches or a cane.  He 
said he took ibuprofen for intense pain.  On examination 
there was slight decrease in lumbar lordosis and palpable 
midline tenderness at L4-S1 level.  There was no paraspinal 
tenderness or tightness.  Lumbar flexion was 0-95 degrees (0-
95 degrees normal), extension 0-25 degrees (0-35 degrees 
normal), left lateral bending 0-10 degrees uncomfortable (0-
40 degrees normal), right lateral bending 0-30 degrees (0-40 
degrees normal), and thoracolumbar rotation 0-35 degrees 
each, right and left (0-35 degrees normal).  The veteran 
reproduced popping in the lower back by abducting his right 
hip repeatedly to give palpable popping sensation in the 
midline at the L4-S1 level.  Straight leg raising was 
negative.  There was no lower extremity muscle asymmetry and 
no sensory deficits detected.  With repetitive exertion 
testing, at 8/10 lumbar flexion toe touches, the veteran 
complained of the lumbosacral popping, but could not complete 
the repetition without further loss of lumbar motion.  The 
examiner commented that the popping was random and that no 
further functional impairment could be identified by the 
examiner on the basis of the Deluca criteria.  He diagnosed 
the veteran as having lumbosacral spine; arthralgia chronic, 
with degenerative disc disease and degenerative joint 
disease.



III.  Analysis

The veteran asserts that the effective date for his 
compensable back disability evaluation should date back to 
1991 when he initially filed a claim for an increased rating.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In this case, the veteran filed a claim for an increased, 
compensable, evaluation for his service-connected low back 
disability in February 1991, and the RO denied the claim in 
June 1991.  The veteran did not appeal the June 1991 decision 
and it is considered final.  See 38 C.F.R. §§ 20.200, 20.302.  
Since new claims for an increase may not be adjudicated on 
the same factual basis as existed when the prior final rating 
decisions were entered, the Board must look to claims filed 
after the June 1991 decision.  Consequently, the veteran's 
belief that he is entitled to an effective date back to May 
1991, which is when he submitted additional medical evidence 
in support of his February 1991 claim, is not feasible since 
this date precedes the date of the RO's final decision in 
June 1991.  See 38 U.S.C.A. § 7105(a)-(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2004).  

The earliest evidence on file following the June 1991 rating 
denial that the veteran filed a claim for an increase is his 
June 2, 2003, claim.  In other words, the claims file is 
devoid of any evidence and/or claim that was submitted 
subsequent to the June 1991 rating decision, but prior to the 
June 2, 2003, claim.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  

The veteran's low back disability is presently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis.  Under this code, X-ray findings of 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, no added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joins or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations..........................20%
With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups............. 10%
Note (1):  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As to the applicable limitation of motion codes, the Board 
recognizes that the criteria for rating back disabilities 
have been modified twice during the pendency of this appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002), effective 
September 23, 2002; see also 68 Fed. Reg. 51454-51458 (August 
27, 2003), effective September 26, 2003.  The modifications 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.  Since the modifications were made during the 
pendency of this appeal, both the new and old versions of the 
rating schedule must be considered in this case, with the 
more favorable version to be applied.  See VAOPGCPREC 3-2000.

Unfortunately in this case, there are no range of motion 
findings available for the year preceding the veteran's June 
2, 2003, claim.  In fact, the only range of motion findings 
on record are findings from the July 2003 VA examination.  
Findings from this examination show normal to slight 
limitation of motion of the lumbosacral spine.  However, 
because findings also show additional limitation of flexion 
on repetitive exertion testing, and in view of the veteran's 
complaints of pain, the veteran was assigned an increased, 10 
percent, evaluation for painful motion under Diagnostic Code 
5003.  

The record contains treatment records from the veteran's 
chiropractor, Dr. Baker, dated in October 2002, November 
2003, January 2003, February 2003 and April 2003.  However, 
these reports do not document any increase in the pertinent 
symptoms during the one-year period prior to June 2, 2003.  
These records do not include range of motion and are simply 
not of sufficient detail to find that it was factually 
ascertainable that an increase in low back symptomatology had 
occurred during the one-year period prior to June 2, 2003.  
Therefore, there is no legal basis for assigning an effective 
date for the increase in the disability rating prior to the 
date of receipt of the veteran's claims (June 2, 2003).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


